DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 
December 20, 2021 is acknowledged.  Claims 14-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 recites that each of the plurality of protuberances have substantially similar height, width and length.  The term "similar" is a relative term that renders the claim indefinite, because it is not understood what constitutes a "similar" height, width, and length.  It is unclear what metes and bounds of the claim are being sought.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quigley (US 5,713,397).
Claim 1: Quigley discloses a woven papermaking fabric ("through air multi-layer drying fabric for use with a papermaking machine", Abstract).  The fabric (16) has a machine contacting side (lower layer 32) and an opposite web contacting surface (upper layer 30).  See Figures 2  and 4, and see column 3, lines 9-46.  The web contacting surface comprises a plurality of machine direction (MD) oriented protuberances (warp direction embossing floats 40) having length, width, and height. In the annotated portion of Figure 2 shown below, a first MD oriented protuberance (labeled "A", along 40) has a first principal axis oriented in a first direction, a second MD oriented protuberance (labeled "B" along 40) has a second principal axis oriented in a second direction that is different than the orientation of the first principal axis, and the first and second MD oriented protuberances converge at a convergence area to form a third MD oriented protuberances (labeled "C") having a third principal axis oriented in a third direction.
Claims 4-6: As seen in Figure 2 below, the protuberances have between 2-6 warp filaments, each MD yarn of the protuberances crosses over respective shute filaments, and the float length of the protuberances is 4.
	Claim 8:  Each of the protuberances have the same height (about one MD yarn diameter), width (about one MD yarn diameter), and length (over four cross-direction yarns).

	Claim 13:  As seen in Figure 2, the protuberances are woven in a twill pattern, i.e., the protuberances extend in a continuous manner across the fabric.


    PNG
    media_image1.png
    699
    427
    media_image1.png
    Greyscale

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mullally (US 7,611,607) in view of Quigley (US 5,713,397).
Claim 1:  Mullally discloses a woven papermaking fabric having a machine contacting side and an opposite web contacting surface, the web contacting surface comprising a plurality of machine direction (MD) oriented protuberances ("ripples") having a length, width and height.  See the different embodiments of Figures 2, 3, 5, 19, and 20, and see column 3, lines 4-26.  The protuberances have a first principal axis oriented in a first direction.  Mullaly does not disclose second MD oriented protuberances having a second principal axis oriented in a second direction that is different than the orientation of the first principal axis, wherein the first and second MD oriented protuberances converge at a convergence area to form third MD oriented protuberances having a third principal axis oriented in a third direction.
Quigley discloses a woven papermaking fabric ("through air multi-layer drying fabric for use with a papermaking machine", Abstract).  The fabric (16) has a machine contacting side (lower layer 32) and an opposite web contacting surface (upper layer 30).  See Figures 2 and 4, and see column 3, lines 9-46.  The web contacting surface comprises a plurality of machine direction (MD) oriented protuberances (warp direction embossing floats 40) having length, width, and height. In the annotated portion of Figure 2 shown above, a first MD oriented 
The fabrics of Mullally and of Quigley are analogous in that they are both woven fabrics used to produce design patterns in paper products such as tissue products.  The fabric of Quigley is woven to provide, in addition to the design pattern, a fabric with good wearability, stability, strength, and porosity when installed on a papermaking machine (column 1, lines 20-24).  It would have been obvious to one skilled in the art before the effective filing date of the invention, to have further provided the web contacting surface of the fabric of Mullally with second MD oriented protuberances having a second principal axis oriented in a second direction that is different than the orientation of the first principal axis, wherein the first and second MD oriented protuberances converge at a convergence area to form third MD oriented protuberances having a third principal axis oriented in a third direction, as taught by Quigley, to obtain the pattern of Quigley as a matter of obvious design choice and to impart the aforementioned performance improvements.
Claim 3:  In Table 1, Mullally discloses protuberances that have a height (Knuckle height) which falls within the claimed range of 0.2 to 5.0 mm.  
Claim 8:  The protuberances of Mullaly appear to be of the same height, width, and length as viewed in the aforementioned figures.
Claim 9: In column 3, lines 4-26, Mullally teaches that the fabric comprises valleys in between the protuberances (ripples).

Claim 11:  In column 3, lines 4-26, Mullally teaches that the discrete valleys have a width of from 1 to 5 mm, which encompasses the claimed range of 1.5 to 3.5 mm. 
Claim 13:  In Quigley, see Figure 2, the protuberances are woven in a twill pattern, i.e., the protuberances extend in a continuous manner across the fabric.

Allowable Subject Matter
Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 would be allowable for further providing the claimed element angles.
Claim 7 would be allowable for further providing the claimed disposition of adjacent warp filaments.
Claim 12 would be allowable for further providing the claimed wall angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748